Citation Nr: 1519109	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  11-11 681	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a thoracolumbar spine injury.

2.  Entitlement to service connection for a thoracolumbar spine injury.

3.  Entitlement to special monthly compensation based on the need for aid & attendance or housebound status.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from September 8, 1977, to September 26, 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, in which the RO denied the Veteran's request to reopen a previously denied claim of service connection for a thoracolumbar spine injury (which was characterized as congenital wedge vertebra, L1, with kyphosis (claimed as spine injury and low back injury)) and also denied his claim of entitlement to special monthly compensation (SMC) based on the need for aid & attendance or housebound status.  The Veteran disagreed with this decision in January 2010.  He perfected a timely appeal in April 2011.  A videoconference Board hearing was held at the RO in March 2015 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.  Having reviewed the record evidence, the Board finds that the disability at issue in this appeal is characterized more appropriately as stated on the title page of this decision.

Because the Veteran currently lives within the jurisdiction of the RO in Columbia, South Carolina, that facility retains jurisdiction in this appeal.

The Board observes that, in an October 2007 rating decision, the RO denied the Veteran's claims of service connection for a thoracolumbar spine injury (which was characterized as congenital wedge vertebra, L1, with kyphosis (claimed as spine injury and low back injury)) and entitlement to SMC based on the need for aid & attendance or housebound status.  The Veteran did not initiate a timely appeal of this decision, and it became final.  See 38 U.S.C.A. § 7104 (West 2014).  The Veteran also did not submit any statements relevant to this claim within 1 year of the October 2007 rating decision which would render this decision non-final for VA purposes under 38 C.F.R. § 3.156(b).  See Buie v Shinseki, 24 Vet. App. 242, 251-52 (2011) (explaining that, when statements are received within one year of a rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b)).

The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the issue of whether new and material evidence has been received to reopen a claim of service connection for a thoracolumbar spine injury is as stated on the title page.  Regardless of the RO's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen this claim.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

As is explained below in greater detail, the Veteran's previously denied service connection claim for a thoracolumbar spine injury is being reopened.  The issues of entitlement to service connection for a thoracolumbar spine injury and entitlement to SMC based on the need for aid & attendance or housebound status are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.



FINDINGS OF FACT

1.  In a rating decision dated on October 4, 2007, the RO denied, in pertinent part, the Veteran's claim of service connection for a thoracolumbar spine injury (which was characterized as congenital wedge vertebra, L-1, with kyphosis (claimed as spine injury and low back injury)); the Veteran did not submit a timely notice of disagreement with this decision and it became final.

2.  The evidence received since the October 2007 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for a thoracolumbar spine injury.


CONCLUSIONS OF LAW

1.  The October 2007 rating decision, which denied the Veteran's claim of service connection for a thoracolumbar spine injury, is final.  38 U.S.C.A. §§ 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  Evidence received since the October 2007 rating decision in support of the claim of service connection for a thoracolumbar spine injury is new and material; accordingly, this claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  Given the favorable disposition of the action here with respect to the Veteran's request to reopen the previously denied service connection claim for a thoracolumbar spine injury, which is not prejudicial to him, the Board need not assess VA's compliance with the VCAA with respect to this new and material evidence claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

New and Material Evidence Claim

The Veteran contends that new and material evidence has been received sufficient to reopen his previously denied service connection claim for a thoracolumbar spine injury.  He specifically contends that he has submitted evidence demonstrating that he experiences current disability due to a thoracolumbar spine injury which is related to active service.  He also specifically contends that he has submitted evidence demonstrating that, in fact, he incurred a spine injury during his nearly 3 weeks of active service.

Laws and Regulations

In October 2007, the RO denied, in pertinent part, the Veteran's service connection claim for a thoracolumbar spine injury.  A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2014).  The Veteran did not submit a timely notice of disagreement with the October 2007 rating decision and it became final.  The Veteran also did not submit any statements relevant to this claim within 1 year of the October 2007 rating decisions which would render this decision non-final for VA purposes under 38 C.F.R. § 3.156(b).  See Buie, 24 Vet. App. at 251-52.

The claim of service connection for a thoracolumbar spine injury may be reopened if new and material evidence is received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  On a VA Form 119, "Report Of Contact," dated on September 4, 2009, it was noted that the Veteran had come to the St. Petersburg RO and requested that his previously denied service connection claim for a thoracolumbar spine injury be reopened.  New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156(a) (2014).  As relevant to this appeal, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the Veteran's application to reopen a claim of service connection for a thoracolumbar spine injury, the evidence before VA at the time of the prior final RO decision in October 2007 consisted of the Veteran's service treatment records.  The RO stated that these records shows that the Veteran reported a history of low back pain and a prior history of a football injury to the low back in the first week of basic training.  These records also indicated that the Veteran was boarded out of active service medically after subsequent examination showed evidence of congenital wedging in the lumbar vertebrae which would interfere with basic training and was an unacceptable medical condition for military service.  The RO also stated that, although the Veteran had been asked to provide evidence or information demonstrating that he experienced a current low back disability which was related to active service, he had not responded to this request from VA.  The RO concluded that the Veteran's thoracolumbar spine injury was considered a congenital defect which existed prior to service and was not aggravated by service.  Thus, the claim was denied.

The newly received evidence includes voluminous VA outpatient treatment records and examination reports, records obtained by VA from the Social Security Administration (SSA), lay statements from the Veteran and others concerning his thoracolumbar spine injury, and the Veteran's Board hearing testimony.  All of this evidence is to the effect that the Veteran currently experiences disability due to a thoracolumbar spine injury that was incurred initially during active service.  The new evidence also suggests that the Veteran's pre-service thoracolumbar spine injury was aggravated (or permanently worsened) by service.

The Veteran testified at his March 2015 videoconference Board hearing that he had not experienced any back injuries prior to his entry on active service in September 1977 although he had reported a pre-service history of occasional back stiffness at that time.  See Board hearing transcript dated March 16, 2015, at pp. 3.  He also testified that he injured his back during basic training when he was thrown off of the top bunk in his barracks and wound up in the hospital.  Id., at pp. 3-4.  He testified further that he had been treated by a variety of VA and private clinicians for his thoracolumbar spine injury since approximately 2005 or 2006 and at least one of these clinicians had told him that his current low back disability was related to his in-service thoracolumbar spine injury.  Id., at pp. 7-12.

With respect to the Veteran's request to reopen his previously denied service connection claim for a thoracolumbar spine injury, the Board notes that the record evidence at the time of the October 2007 rating decision did not indicate that the Veteran experienced any disability due to a thoracolumbar spine injury which could be attributed to active service.  The evidence received since October 2007 now indicates that the Veteran experiences current disability due to a thoracolumbar spine injury which could be attributed to active service.  This evidence is new, in that it has not been submitted to agency adjudicators previously, and it is material, in that it tends to relate to an unestablished fact and raises a reasonable possibility of substantiating the claim of service connection for a thoracolumbar spine injury.  In summary, because new and material evidence has been received, the Board finds that the previously denied claim of service connection for a thoracolumbar spine injury is reopened.


ORDER

As new and material evidence has been received, the previously denied claim of service connection for a thoracolumbar spine injury is reopened; to this extent only, the appeal is granted.


REMAND

The Veteran contends that he incurred a thoracolumbar spine injury in active service.  He also contends that he is entitled to SMC because he needs the regular aid and attendance of another person or is housebound as a result of service-connected disabilities.  Having reviewed the record evidence, the Board finds that additional development is necessary before the underlying claims can be adjudicated on the merits.

With respect to the Veteran's reopened service connection claim for a thoracolumbar spine injury, as noted above, the Veteran testified credibly at his March 2015 Board hearing that he had been treated for this disability by a variety of VA and private clinicians since his service separation.  It is not clear from a review of the record evidence whether the AOJ has attempted to obtain all of the VA and private records that may be available for the Veteran.  Specifically, the Board notes that the Veteran identified several private clinicians (Dr. Kenneth Jarolem, Dr. Michael F. O'Brien, and Orthopedic Center of Fort Lauderdale) on a VA Form 21-4142 dated on January 5, 2010, and date-stamped as received by the AOJ on January 8, 2010.  It does not appear that the AOJ has attempted to obtain records from any of these clinicians, although certain of the records from Dr. Jarolem and Orthopedic Center of Fort Lauderdale appear to be included in the Veteran's SSA records which are associated with his claims file.  It also is unclear whether the Veteran's complete VA outpatient treatment records have been obtained and associated with his claims file, although the Board acknowledges that voluminous VA medical records currently are associated with the Veteran's electronic paperless Virtual VA claims file.  The Board notes in this regard that the United States Court of Appeals for Veterans Claims (Court) has held that VA is on constructive notice of all documents generated by VA, even if the documents have not been made part of the record in a claim for benefits.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Thus, on remand, the Veteran's updated VA and private treatment records should be obtained.

The Board next notes that, on VA back (thoracolumbar spine) conditions Disability Benefits Questionnaire (DBQ) in March 2013, the VA examiner stated that he had reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  Following this examination, the VA examiner diagnosed the Veteran as having thoracolumbar kyphosis with spinal stenosis status-post decompression and multi-level fusion.  This examiner also provided a negative nexus opinion concerning whether the Veteran's thoracolumbar spine injury, which clearly and unmistakably existed prior to service, was clearly and unmistakably aggravated by service.  This opinion was fully supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  If, and only if, additional VA and private treatment records are obtained on remand, then the Board finds that the March 2013 VA examination report should be returned to the examiner who completed it (or another appropriate clinician if the March 2013 VA examiner is not available) for an addendum opinion concerning whether the etiological opinion has changed in light of any new records which may be obtained by the AOJ on remand.

With respect to the Veteran's SMC claim, the Board notes that, to date, the Veteran has not been scheduled for appropriate VA examination to determine whether he is in need of the regular aid & attendance of another person or is housebound as a result of service-connected disabilities.  The Board observes in this regard that VA's duty to assist Veterans includes scheduling an examination where necessary.  Thus, the Board finds that, on remand, the Veteran should be scheduled for appropriate VA examination to determine whether he is in need of the regular aid & attendance of another person or is housebound as a result of service-connected disabilities.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran and/or his service representative to identify all VA and non-VA clinicians who have treated him for a thoracolumbar spine injury since his service separation and to provide dates (month and year) of such treatment.  Advise the Veteran not to resubmit copies of any records previously submitted to VA.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already, to include any records that may be available from Dr. Kenneth Jarolem, Dr. Michael F. O'Brien, and/or Orthopedic Center of Fort Lauderdale.  Notify the Veteran that his complete service treatment records and Social Security Administration (SSA) records already have been obtained and associated with his claims file.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  If, and only if, the Veteran and/or his service representative identify the dates (month and year) of additional VA medical records potentially relevant to his appeal, then contact the appropriate Federal records repository and request these identified records.  If these identified records have been retired, then ask the appropriate Federal records repository to recall them.  A copy of any request(s) for VA treatment records identified by the Veteran and/or his service representative, and any reply, to include any records obtained, should be included in the claims file.

3.  If, and only if, the Veteran and/or his service representative identifies the dates (month and year) of additional private medical records potentially relevant to his appeal and also provides a signed medical records release form for the identified records, then contact the appropriate private provider and request these identified records.  If the identified private records are not available, then a negative response is requested.  A copy of any request(s) for identified private medical records, and any reply, to include a negative reply and/or any records obtained, should be included in the claims file.

4.  If, and only if, additional VA and/or private treatment records are obtained by the AOJ, then forward the Veteran's claims file and a copy of this REMAND to the VA clinician who completed the Veteran's VA back (thoracolumbar spine) conditions Disability Benefits Questionnaire on March 23, 2013, or another appropriate clinician, for an addendum to this examination report.  The Veteran should not be scheduled for another VA examination concerning his thoracolumbar spine injury.  Based on a review of the Veteran's claims file, to include any additional VA or private treatment records obtained in response to this REMAND, the March 2013 VA examiner is asked to state whether any of the new evidence changes the opinion that he provided in March 2013.  If his opinion has changed, then the March 2013 VA examiner is asked to provide a complete rationale for the new (changed) opinion.  If any requested opinion cannot be provided without resorting to mere speculation, then the March 2013 VA examiner must explain why this is so.

If the March 2013 VA examiner is not available, then another appropriate VA clinician is asked to review the claims file and state whether the Veteran's thoracolumbar spine injury clearly and unmistakably existed prior to service and, if so, whether there was aggravation of the preexisting condition during service that was clearly and unmistakably due to its normal progression.  A complete rationale must be provided for any opinion(s) expressed by this clinician.  If any requested opinion 
cannot be provided without resorting to mere speculation, then this clinician must explain why this is so.

5.  Thereafter, schedule the Veteran for appropriate examination to determine whether he needs the regular aid and attendance of another person or is housebound as a result of his service-connected disabilities.  The claims file and a copy of this REMAND must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether the Veteran needs the regular aid and attendance of another person or is housebound as a result of his service-connected disabilities.  A complete rationale must be provided for any opinion(s) expressed.  If any requested opinion cannot be provided without resorting to mere speculation, then the examiner must explain why this is so.

6.  The Veteran should be given adequate notice of the requested examination which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

7.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


